COURT OF CHANCERY
                                      OF THE
                                STATE OF DELAWARE
MORGAN T. ZURN                                                   LEONARD L. WILLIAMS JUSTICE CENTER
VICE CHANCELLOR                                                     500 N. KING STREET, SUITE 11400
                                                                   WILMINGTON, DELAWARE 19801-3734


                                      August 19, 2022

Via File & ServeXpress                             Via U.S. Mail & Electronic Mail
Jeffrey L. Moyer, Esquire                          Michael D. Kolias
Richards, Layton & Finger, P.A.                    17581 Quail Lane
920 North King Street                              Fort Myers, FL 33913
Wilmington, DE 19801                               MichaelDKolias@gmail.com

         RE: Summit Fire & Security LLC v. Michael Kolias,
             Civil Action No. 2022-0460-MTZ

Dear Counsel and Mr. Kolias:

      In this restrictive covenant dispute between a Florida fire suppression
business and its former employee, a Florida resident, I write to address the pending
motion to compel filed by plaintiff Summit Fire & Security LLC (“Summit”), and
the motion for protective order filed by defendant Michael D. Kolias (“Kolias”).
Because the motions overlap, I take each form of relief sought in turn.

         I.        Kolias’s Interrogatory Responses
       Summit’s motion to compel seeks an order “compelling Kolias to respond to
Summit’s First Set of Requests for Production Directed to Defendant Michael
Kolias and Summit’s First Set of Interrogatories Directed to Defendant Michael
Kolias.”1 This request is now partially moot, as Kolias filed responses on August
7, 2022.2 I will address the remaining issues relating to this request, which concern
the timing and substance of Kolias’s responses.

      In its August 10 reply, Summit asserts Kolias “has waived any objections to
the scope and/or relevance of Summit’s discovery requests” because his discovery
responses were untimely.3 I decline to conclude that the timing of Kolias’s pro se

1
    Docket Item (“D.I.”) 54, at 1 [hereinafter “Summit Mot.”].
2
    D.I. 64; D.I. 65.
3
    D.I. 67 ¶ 4.
Summit Fire & Security LLC v. Michael Kolias,
Civil Action No. 2022-0460-MTZ
August 19, 2022
Page 2 of 11


responses has waived his defenses. Summit has made compliance with these
deadlines more difficult by barraging Kolias with discovery requests and notices of
subpoenas.4 That said, going forward, Kolias must comply with Court-imposed
deadlines or risk negative consequences.

       As for the substance of Kolias’s interrogatory responses Summit contests in
its reply, I take each in turn.

          • Interrogatory No. 6: Kolias’s objection to this interrogatory as
            overbroad is sustained. No further response is required.

          • Interrogatory Nos. 11 and 12: Kolias shall answer these questions to
            the best of his ability within 30 days. His objection misstates the
            question. Interrogatory 11 simply asks Kolias to identify those
            persons whom he has contacted about the Business,5 except for those
            he contacted on Summit’s behalf. Similarly, Interrogatory 12 simply
            asks Kolias to describe the date of any such contact, and what Kolias
            said.

          • Interrogatory No. 16: I interpret Kolias’s responses to be relying on
            and identifying specific documents he knows to be in Summit’s
            possession. In this pro se matter, with this particular procedural
            history, I deem this response adequate. No further response is
            required.

          • Interrogatory No. 17: Kolias has answered the question to the best of
            his ability. No further response is required.

4
  In addition to its interrogatories and requests for production of documents, Summit has
served no fewer than twenty-three subpoenas, seeking both documents and testimony, on
various entities. See D.I. 17; D.I. 18; D.I. 19; D.I. 20; D.I. 21; D.I. 22; D.I. 23; D.I. 24;
D.I. 25; D.I. 26; D.I. 27; D.I. 28; D.I. 32; D.I. 35; D.I. 43; D.I. 44; D.I. 46; D.I. 47;
D.I. 48; D.I. 45; D.I. 58; D.I. 59; D.I. 61.
5
 As defined by Plaintiff Summit Fire & Security LLC’s First Set of Interrogatories
Directed to Defendant Michael Kolias.
Summit Fire & Security LLC v. Michael Kolias,
Civil Action No. 2022-0460-MTZ
August 19, 2022
Page 3 of 11



                 • Interrogatory No. 18: Kolias has disputed the factual premise of this
                   interrogatory. No further response is required.

                 • Interrogatory No. 19: Kolias has responded to this interrogatory. No
                   further response is required.

Summit’s motion is GRANTED IN PART.

           II.      Summit’s “Notice of Inspection” and Kolias’s Document Production
       Summit’s objection to Kolias’s document production brings me to Summit’s
second form of requested relief: an order “compelling Kolias to provide his cell
phone and personal computer for a forensic collection by a third-party vendor.”6
Kolias was served with Summit’s first set of requests for production on June 14,
2022.7 Before his responses were due, Summit served on Kolias a “Notice of
Inspection” (the “Notice”) in which Summit “requests” that Kolias “permit
Plaintiff to inspect his cell phone and personal computer for purposes of making a
forensic copy.”8 The Notice concludes with a vague statement: “The inspection
will be attended by a third-party ESI collection vendor, Setec Investigations.”9

       On the date of Summit’s proposed inspection, Kolias did not appear, and
instead emailed Summit’s counsel saying he could not agree to the inspection of
his cell phone.10 Summit responded, explaining it intended the vendor to keep the
collection in confidence until Summit and Kolias agreed on a search protocol, but
that if Kolias would not agree, Summit asked him to share how he proposed to
collect information from his devices.11 Kolias did not respond. On July 11, 2022,

6
    Summit Mot. at 1.
7
    D.I. 17.
8
    Summit Mot. at Ex. 3; D.I. 42.
9
    See Summit Mot. at Ex. 3; D.I. 42.
10
     Summit Mot. at Ex. 5.
11
     Id.
Summit Fire & Security LLC v. Michael Kolias,
Civil Action No. 2022-0460-MTZ
August 19, 2022
Page 4 of 11


he filed a motion seeking a protective order against the inspection of his phone and
stating that he does not have a computer.12 Kolias filed his response to Summit’s
request for production on August 7.13

       Summit’s reply in support of its motion to compel bemoans Kolias’s
production of “three pages of self-collected text messages” between Kolias and his
friend John Stanford, the owner of a Summit competitor for whose benefit Summit
asserts Kolias has breached his restrictive covenants.14 Summit complains that
metadata and attachments were not produced, and speculates that some text
messages must be missing.15 Finally, Summit contends Kolias did not produce
documents responsive to all of its requests.16 Summit concludes it is entitled to
have a vendor image Kolias’s phone.17 I disagree.

      The Notice is not a valid discovery request under this Court’s rules. The
wording of the Notice appears to contemplate providing Plaintiff unfettered access
to Kolias’s phone and computer. Its language sounds in discovery rules allowing a
requesting party to “enter upon land or other property . . . for the purpose of
inspection and measuring, surveying, photographing, testing, or sampling the
property or any designated object or operation thereon.”18 But the plain language
of Court of Chancery Rules 26 and 34 differentiates requests to inspect documents
from requests to inspect tangible things or land;19 the Notice appears to wrongfully
conflate the two. Requesting to inspect Kolias’s phone for purposes of obtaining

12
     D.I. 51 ¶ 16 [hereinafter “Kolias Mot.”].
13
     D.I. 64.
14
     D.I. 67 ¶¶ 4–5.
15
     Id. ¶ 8.
16
     Id. ¶¶ 8–9.
17
     Id. ¶ 7.
18
     See Ct. Ch. R. 34(a)(1); accord Ct. Ch. R. 26(a).
19
   Rule 26(a) identifies several discrete methods of obtaining discovery, differentiating
production of documents from production of “tangible things or permission to enter upon
land or other property.” Rule 34(a) divides the Rule’s “Scope” into two parts:
(1) production of documents, and (2) entry upon land or other property.
Summit Fire & Security LLC v. Michael Kolias,
Civil Action No. 2022-0460-MTZ
August 19, 2022
Page 5 of 11


documents effectively circumvents Rule 34 document discovery. It is my ardent
hope and expectation that counsel did not draft the “Notice of Inspection” to mimic
a mandatory notice supported by this Court’s rules or precedent.

      Summit has not shown entitlement to image Kolias’s phone. Summit’s
request relies on three truisms in practice before this Court: 1) Kolias has an
obligation to preserve any relevant information, 2) Kolias’s devices likely contain
relevant information, and 3) this Court frowns on a party collecting her own
information for review and discovery. But Summit overlooks two facts: Kolias is
proceeding pro se, and Kolias has not yet demonstrably failed to preserve
information.20 Self-collection is a problem for represented litigants and their
custodians,21 but it is by necessity the default for pro se litigants. This Court does
not require that every pro se litigant turn her repositories over to a vendor of her
adversary’s choosing. Nor has this pro se matter revealed Kolias is unwilling or
unable to meet his discovery obligations.22 Rather, it appears he has been
cooperative, responsive, and polite.
20
  Summit is one of many employer plaintiffs who have recently asked this Court for this
same overreaching relief early in a restrictive covenant case, before a former employee
defendant has fallen short of his discovery obligations. See, e.g., Dart Machinery Ltd. v.
Arent, C.A. No. 2022-0385-MTZ, at D.I. 1 (proposed order including provision
compelling the defendant to subject his computers or devices to the plaintiffs’ expert for
imaging); Savista, LLC v. Markert, C.A. No. 2022-0348-LWW, at D.I. 1 (same); AIP-
CAS Holdings, LLC v. Marcaccio, C.A. No. 2022-0578-LWW, D.I. at 3 (same). All of
those requests have been denied.
21
   See, e.g., In re CBS Corp. Litig., 2018 WL 3762080, at *1 (Del. Ch. Aug. 7, 2018)
(Order); Guidelines to Help Lawyers Practice in the Court of Chancery § 7(b)(iii),
https://courts.delaware.gov/forms/download.aspx?id=99468 (last updated Aug. 2021)
(“As a general matter, custodians and parties should not collect or review their own
documents. The Court prefers that outside counsel or professionals acting under their
direction perform these tasks. This may not be possible in all cases, with the most
obvious example being pro se parties.”). To be sure, this does not mean that the
problems presented by a represented litigant engaging in self-collection are absent when a
pro se litigant engages in self-collection.
22
   Indeed, that is the standard by which I have ordered a represented litigant to turn his
repositories over to his adversary’s vendor. See DG BF, LLC v. Ray, 2021 WL 5436868,
at *3–4 (Del. Ch. Nov. 19, 2021).
Summit Fire & Security LLC v. Michael Kolias,
Civil Action No. 2022-0460-MTZ
August 19, 2022
Page 6 of 11



       Summit’s explanation that it needs access to an image of Kolias’s phone to
obtain metadata and attachments falls short. Metadata can be useful, and in many
circumstances I would require it be produced, but Summit has not demonstrated it
is necessary or proportional to the needs of this case.23 Summit has simply
speculated Kolias may have deleted or withheld text messages. If Summit was
concerned about document retention, it could have asked about Kolias’s practices
of retaining text messages in its interrogatories. It failed to do so. Absent evidence
that Summit’s concerns are justified, I will not require Kolias to produce text
messages in another form.

       The parties shall confer on the mechanics of Kolias’s document production.
Kolias shall produce attachments to text messages he has already produced. But as
to the Notice, Summit’s motion is DENIED and Kolias’s motion is GRANTED.

      As for Summit’s additional document requests specified in its reply, I take
them each in turn, having done my best to key them to specific requests for
production (“RFPs”).

          • RFP Nos. 1 and 2: Kolias has stated he does not possess any
            responsive documents. Kolias has adequately responded to these
            RFPs.

          • RFP No. 4: Kolias has disputed the factual premise of this RFP, and
            stated he does not possess any responsive documents. Kolias has
            adequately responded to this RFP.

          • RFP Nos. 6 and 7: Kolias’s objection to this RFP as overbroad is
            sustained. But Kolias’s date cutoff of February 4, 2022, is premature
            based on the timeline of Summit’s allegations. Kolias shall produce

23
   Summit has not provided me the three pages of text messages Kolias produced. I
assume the date sent is shown. If it is not, Kolias shall produce his text messages in a
format that displays or permits an inference of the date (e.g., showing “Yesterday” where
the screenshot is sworn to be of a certain date).
Summit Fire & Security LLC v. Michael Kolias,
Civil Action No. 2022-0460-MTZ
August 19, 2022
Page 7 of 11


                text messages with Stanford relating to fire suppression, Florida Life,
                or this litigation from February 1, 2021 to the present. Kolias shall
                produce all attachments to text messages he produces. Kolias shall do
                so within 30 days. Further, Kolias may produce these text messages
                in the same form that he previously produced text messages.

             • RFP Nos. 12 and 13: Kolias has stated there are no such documents
               or communications. Kolias has adequately responded to these RFPs.

         And so, as to Summit’s RFPs, Summit’s motion is GRANTED IN PART.

         III.   Summit’s Fee Request
       Summit’s motion to compel requests reasonable attorneys’ fees incurred in
bringing the motion.24 Kolias did not comply with the discovery requests until
after Plaintiff filed this motion, which can form a basis for fee shifting.25 But in
this case, other circumstances render an award of attorneys’ fees unjust. Summit
has served a disproportionate number of subpoenas to date, and served Kolias with
a confusing, legally unsound, and invasive notice of inspection to image his phone.
In light of these circumstances, the relative resources of the parties, and the fact
that Kolias is proceeding pro se, I find that awarding attorneys’ fees would be
unjust.

      As to the specific requests addressed in the reply, Summit has prevailed on
its motion only in small part. When a discovery motion is granted and part and
denied in part, the Court “may . . . apportion the reasonable expenses incurred
among the parties and persons in a just manner.”26 In doing so, the Court is to
consider whether the nonmovant’s position was substantially justified.27 I
conclude Kolias was substantially justified in the positions he has taken in
discovery to date. Summit’s request for fees is DENIED.

24
     Summit Mot. ¶ 31.
25
     See Ct. Ch. R. 37(a)(4)(A).
26
     Ct. Ch. R. 37(a)(4)(C).
27
     See Tavistock Civic Ass’n, Inc. v. Owen, 223 A.3d 436, at *2 (Del. 2019) (Table).
Summit Fire & Security LLC v. Michael Kolias,
Civil Action No. 2022-0460-MTZ
August 19, 2022
Page 8 of 11


         IV.    Summit’s Subpoena for Kolias’s Phone Records
      Kolias’s motion for protective order also seeks to quash Summit’s June 23
subpoena to AT&T for a year of Kolias’s phone records.28 AT&T has not filed any
objection or response to the subpoena. For its part, Summit filed an August 11,
2022, motion to compel AT&T’s compliance with the subpoena.29

      As Summit accurately points out, “when a subpoena is issued to a non-party,
a party does not have standing to object to the subpoena unless production of
documents pursuant to the subpoena would violate a privilege held by the
objecting party.”30 AT&T’s records of the dates and times that Kolias called or
received calls from different numbers do not risk violating any such privilege.

       But a party may also object where third-party discovery would impose a
burden on that party.31 When third-party discovery runs afoul of proportionality
principles and unduly burdens a party, this Court will intervene.32 Court of
Chancery Rule 26 permits discovery that is relevant and proportional to the needs
to the case. Discovery

         shall be limited by the Court if it determines that . . . the discovery
         sought is not proportional to the needs of the case, considering the
         importance of the issues at stake in the action, the amount in
         controversy, the parties’ relative access to relevant information, the
         parties’ resources, the importance of the discovery in resolving the
         issues, and whether the burden or expense of the proposed discovery




28
     Kolias Mot. ¶ 15; D.I. 39.
29
     D.I. 70.
30
     Cede & Co. v. Joule Inc., 2005 WL 736689, at *1 (Del. Ch. Feb. 7, 2005).
31
  See In re Jeremy Paradise Dynasty Tr., 2022 WL 840074, at *1 (Del. Ch.
Mar. 22, 2022).
32
  See id. (citing Lions Gate Ent’mt Corp. v. Image Ent’mt, Inc., 2006 WL 1134172, at *1
(Del. Ch. Apr. 19, 2006)).
Summit Fire & Security LLC v. Michael Kolias,
Civil Action No. 2022-0460-MTZ
August 19, 2022
Page 9 of 11


         outweighs its likely benefit. The Court may act upon its own
         initiative after reasonable notice . . . .33

This Court has broad discretion in determining the scope of discovery.34

      I repeat what I said above: Summit has barraged Kolias and third parties
with discovery requests.35 The issues in this action are whether Kolias is working
for Summit’s competitor and whether he has solicited any Summit customers.
Kolias points out that Summit’s claim that Kolias has violated his restrictive
covenants is built on four discrete alleged incidents.36 As his defense, Kolias has
steadfastly maintained that he was terminated from Summit, that he has been
unemployed since his termination, that Summit has confused him with his son, and
that he has not solicited any Summit customers.37 This may prove to be true or
untrue, but Summit’s spray of subpoenas is not focused on resolving these gating
issues and is not proportional to the amount in controversy, the parties’ relative
access to the information sought in the subpoenas, and the parties’ resources. I

33
     Ct. Ch. R. 26(b)(1).
34
   See, e.g., Mann v. Oppenheimer & Co., 517 A.2d 1056, 1061 (Del. 1986) (“The
application of the discovery rules is subject to the exercise of the trial court’s sound
discretion.”); Fish Eng’g Corp. v. Hutchinson, 162 A.2d 722, 725 (Del. 1960) (“The
Court [of Chancery] has broad discretion in determining whether or not to
allow discovery . . . .”); Sutherland v. Sutherland, 2007 WL 1954444, at *3 (Del. Ch.
July 2, 2007) (“[T]he inherent equitable discretion of the Court of Chancery” grants the
Court the power “to tailor discovery to a given set of facts”).
35
  See supra note 4; see Summit Mot. at Ex. 5 (Kolias to Summit’s counsel: “I’m sorry
for the delay but you have been sending quite a lot. . . . I received the other requests you
mentioned and I am working on them. . . . Will Summit agree to send me any documents
you get?”).
36
   Compl. ¶¶ 35, 45–50 (relating the observation of a competitor’s truck outside a home
Kolias contends he rents to his son, who works for the competitor; the “Fort Myers News
Press” backflow preventer incident; the “Bonita Beach Plantation” truck incident, the
“Fort Myers Beach Fire Department” email incident; and Summit employees leaving to
join the competitor). Summit has withdrawn its subpoena to the Fort Myers News Press.
D.I. 62.
37
     See, e.g., D.I. 11; D.I. 12; D.I. 30; Kolias Mot. ¶ 4.
Summit Fire & Security LLC v. Michael Kolias,
Civil Action No. 2022-0460-MTZ
August 19, 2022
Page 10 of 11


agree with Kolias that Summit’s discovery to date resembles a fishing expedition,
is not proportional, and is unduly burdensome on Kolias.

       Kolias’s motion is GRANTED IN PART. The AT&T subpoena is not
quashed, but AT&T has not yet responded and Summit has filed a motion to
compel AT&T to do so.38 I will not take any action on that motion to compel at
this time. Summit shall serve no further subpoenas or discovery requests until
Kolias’s document production is complete.

         V.     Conclusion

       I offer a summary of the parties’ respective obligations going forward.
Kolias shall respond to Summit’s interrogatories and document requests as
outlined above within 30 days. In particular, Kolias shall produce the attachments
to the text messages he has already produced, and Kolias shall produce text
messages with Stanford relating to fire suppression, Florida Life, or this litigation
from February 1, 2021 to the present, including all attachments to any additional
text messages he produces. Summit shall work with Kolias to obtain the
documents it has requested in accordance with my guidance above.

       Once Kolias has completed his document production, and once Summit has
taken on the issue of whether Kolias is employed by its competitor and has
engaged in the incidents alleged in its complaint, Summit may seek leave to pursue
additional discovery. Summit must demonstrate that discovery is relevant and
proportional.

       Finally, I ask Summit to supplement its August 10, 2022, motion to extend
fact discovery deadlines to accommodate the rulings in this letter.39




38
     D.I. 70.
39
     D.I. 68.
Summit Fire & Security LLC v. Michael Kolias,
Civil Action No. 2022-0460-MTZ
August 19, 2022
Page 11 of 11


      IT IS SO ORDERED.
                                           Sincerely,

                                           /s/ Morgan T. Zurn

                                           Vice Chancellor

MTZ/ms

cc: All Counsel of Record, via File & ServeXpress